Case 4:19-Cv-00235-CVE-FHI\/| Document 2-1 Filed in USDC ND/OK on 05/03/19 Page 1 of 7

ll|l|llllll|lll|l|ll|llllllllllllllllll|l

IN THE DISTRICT COU.RT IN AND F()R TULSA COUNTY

s'rATE oF oKLAHoMA DISTRICT COU
' R
F § L E T
l) ROLAND PI'ITMAN, )
) JUL 1 8 2018
\ H' lnM nr~.`_.
. _ / §_'gi`vc i`vcv vv[jt:HHY; C()Ul'i Cl€fi(
Plamtiff, ) TE OF OKLA TULSA COUNTy
) CASE NO.
vs. )
) C ... m
2) Tl'iE NORDAM GROUP, INC., ) J 2 0 1 8 9 3 0 2 5 _
a Foreign F or Proi`it Business Corporation, )
) ATTC)RNEY LIEI§_C_LAIMED
Defendant. ) MEBEC
) .. , _c__cA_ NiGHriwaAi.s
YL‘_IH_I.Q.N.

COMES N()W Plaintiff, Roland Pittman, through his attorneys of record, Daniel
E. Smolen of SMOLEN, SMOLEN & RoYrM/\N, PLLC, and brings this action against
l_)efenclant, the Nordarn Group, lnc., a foreign for profit corporation, for violations of his
constitutionally protected rights arising out of his employment and constructive discharge
by said Defendant.

PARTIES, .lURlSDICTI()N ANI) VENUE

l. Plaintii"f is a resident ofTulsa County, Oklahoma.
2. Defendant the Nordam Group, Inc., is foreign for-profit corporation regularly doing
business in Tulsa County, Oklahoma and employs more than fifteen employees
3. 'l`he incidents and occurrences that form the basis of Plaintifi"s action occurred in ;;
'l`ulsa County.
4. 'l`his Court has jurisdiction and venue is proper in Tulsa County.

5. Plaintiff brings this action for damages under 'I`itle Vli of the Civil Rights Act of

1964, as amended by 42 U.S. C. §ZOOOe et seq. (“Title Vll”), providing relief against

DEFENDANT' S
EXHlBIT

l _ 1

 

Case 4:19-cv-00235-CVE-FHI\/| Document 2-1 Filed in USDC ND/OK on 05/03/19 Page 2 of 7

discrimination in employment on the basis of race. Plaintiff also brings this action for

damages under the Age Discrimination in Employment Act of l 967, as amended, 29 U.S.C.

621, et seq. (“ADEA”), providing for relief against discrimination in employment based

on age.

6. Liquidated damages are sought pursuant to 29 U.S.C.A. § 626(b),

7. Compensatory damages are sought pursuant to 42 U.S.C. § 2000e, et seq. and 42

U,S.C. § l981(b).

8. Punitive damages are sought pursuant to 42 U.S.C. § 1981.

9. Costs and attorney’s fees may be awarded pursuant to 42 U.S.C. § 2000e, el seq.
FACTS COMMON T() ALL CLAIMS

lO. Plaintiff is an African-American male.

l l. Defendant hired Plaintiff through a temporary agency on or around February 2014

and remained a temporary employee for over a year. 'l`he Plaintiff began working in an

entry-level saw room job and worked in that position for approximately nine months He

requested to receive training in other areas and positions in an effort to advance within the

company

12. The Plaintiff was trained on wedge crack testing and flammability tests.

l3. The Plaintiff was finally hired as an employee of Defendant around February 2015.

The Plaintiffwas a good employee, and adequately performed the duties of the position

l4. After receiving training, the Plaintiff was placed in the position of Lab 'l`est "l`ech l.

'I`his involved a raise and Plaintiff considered it a promotion

15. 'fhc Lab 'l`cst Tech position required significant training to adequately perform the

duties of the position 'l`he Plaintiff adequately performed the Lab Tcsting position

Case 4:19-cv-00235-CVE-FHI\/| Document 2-1 Filed in USDC ND/OK on 05/03/19 Page 3 of 7

16. After Plaintiti` was Working in the Lab Testing for about six months and doing ajob
requiring two people, Plaintii`t` was instructed to train a substantially younger,
inexperienced newly hired iioii-African American employee, Victor Duran, for the Lab
Test 'l`ech l position with the assurance that he would be promoted to the Lab Test Tech ll
position

17. Mr. Duran was incompetent during training, and yet, after providing training to l\/lr.
Duran, the Plaintiff was moved back to the entry level position in the saw room. Mr. Duran
continued to train in positions allowing him to advance Withiii the company, and was
assigned to train in the materials lab, where only Caucasian employees worked The
Plaintiff was not given this opportunity

18. While employed with Defendant, Plaintiff witnessed racially discriminatory
behavior from his Caucasian coworkers on a regular basis

19. "l`he Plaintiff complained to Human Resources and management staff about what he
felt was discriminatory treatment and a wrongful demotion in job duties Nothing was done
in response to his complaints

2(). ln addition to the wrongful demotion, Mr. Duran constantly made mistakes in his
work, which the Plaintiff was required to fix and many times, rc-do, as a result of Mr.
Duran’s poor work performance

2l. Tlie Plaintifi`s substantially younger coworkers also commonly made comments to
the Plaintiff about his age, ridiculing him for his memory and his eyesight.

22. After weeks of being required to do the job of two people, and making continuous
complaints to HR and management about the unfair treatment, Defeiid'ant’s failure to return

him to his previous position, and watching a non-African American who was incompetent

Case 4:19-cv-00235-CVE-FHI\/| Document 2-1 Filed in USDC ND/OK on 05/03/19 Page 4 of 7

in his position continuously make mistakes, which Plaintiff was required to fix, the Plaintiff
could not continue working under such circumstances and was constructively discharged
from his employment on Octobei' 9, 2017.

23. The Plaintiff believes the Defeiidant wrongfully discriminated against him based on
his race and age. Furtlier, the Plaintiff believes the Defendant also fired another older,
Afi'ican American worker, Daryl Lucas shortly after the Plaintiff was constructively
discharged

24. Plaintiff filed a Charge of Discrimination with the EEGC, received a right to sue
letter, and this petition is filed within the time limit provided for by law.

FIRST CLAIM F()R RELlEF
DISCRIMINATIGN BASED ON RACE (TITLE VII)

25. Plaintiff incorporates the preceding paragraphs as if realleged.

26. By demoting the Plaintiff, treating him differently than similarly situated Caueasian
employees, Defeiidant has violated Title VII of the Civil Rights Act of 1964.
WHEREFORE, Plaintit`f prays for judgment against the Defendant t`or:

a. Back pay and lost benefits; front pay until normal retirement

b. Compensatory damages for his mental angtiish, pain and suffering and
other non-pecuniary losses;

c. Punitive damages for the intentional and knowing acts of discrimination
committed by the management and executives;

d. l~lis attorney fees and the costs and expenses of this action;

e. Such other relief as the Court deems just and equitable

SECOND CLAIM FOR RELIEF
42 U.S.C. § 1981

27. Plaintiffincorporates the preceding paragraphs as if realleged

Case 4:19-cv-00235-CVE-FHI\/| Document 2-1 Filed in USDC ND/OK on 05/03/19 Page 5 of 7

28. By constructively discharging the Plaintiff, demoting him and treating him
differently than similarly situated Caucasian employees, Defendant has Violated 42 U.S.C.
§ 1981.

WHEREFORE, Plaintiff prays for judgment against Defendant for:

a. Back pay and lost benefits; front pay until normal retirement

b. Compensatory damages for his mental anguish, pain and suffering and
other non-pecuniary losses;

c. Punitive damages for the intentional and knowing acts of discrimination
committed by the management and executives;

d. flis attorney fees and the costs and expenses of this action;

e. Such other relief as the Court deemsjust and equitable
THIRD CLAIM F()R RELIEF
Disparate Treatment and Constructive Discharge on the Basis of Age in Violation of
the Age Discrimination in Employment act of 1967 (29 U.S.C. 621 et seq.)

29. 'I`he preceding paragraphs are incorporated herein by reference

30. The foregoing conduct violates the ADEA of 1967 as amended, 29 U.S.C.
§ 621 et seq.

31 , Plaintiff experienced disparate treatment compared to substantially younger
co-workcrs with regard to job assignment, demotion, training, discipline and constructive
discharge in violation of the ADEA.

32. Defendants’ willful discriminatory practices have resulted in the loss of past
and future wages and other job benefits

33. Defendants committed the acts alleged with malice or reckless indifference

to the protected rights of the Plaintiff. Plaintiff is thus entitled to recover liquidated

damages in an amount to be determined by ajury.

Case 4:19-Cv-00235-CVE-FHI\/| Document 2-1 Filed in USDC ND/OK on 05/03/19 Page 6 of 7

34. Upon information and belief, Plaintiff’s demotion, discipline and
constructive discharge was motivated in substantial part by his age, in violation of the
ADEA.

Wl~IEREFORE, Plaintiff prays forjudgment against Defendants for:

a.) Back pay and lost benefits; front pay until normal retirement;
b) Liquidated damages for the willful intentional and knowing acts of
discrimination committed by Defendants;
c) Plainti'ff s attorney fees and the costs and expenses of this action;
Such other relief as the Court deems just and equitable

FOUR'I`H CLAlM FOR REL!EF
INTENTIONAL INFLICTION OF EMOTIONAL DlSTRESS

35, Plaintiff incorporates the preceding paragraphs as if realleged.

36, Det`endant’s actions of intentional and malicious discrimination and retaliation are
extreme and outrageous and have caused severe emotional and psychological damage to
Plaintiff.

37. l)efendant intentionally or recklessly caused severe emotional distress to Plaintiff
beyond which a reasonable person could be expected to endure.

Wl-lEREl"ORl;`£, Plaintil'f prays forjudgment against Defendant for:

a, Back pay and lost benefits; front pay until normal retirement

b. Compensatory damages for his mental anguish, pain and suffering and
other non-pecuniary losses;

c. Punitive damages for the intentional and knowing acts of discrimination
committed by the management and executives;

d. l~'lis attorney fees and the costs and expenses of this action;

c. Such other relief as the Court decmsjust and equitable

 

Case 4:19-Cv-00235-CVE-FHI\/| Document 2-1 Filed in USDC ND/OK on 05/03/19 Page 7 of 7

PRAYER FOR RELIEF
Wl~»IEREFORE, based on the foregoing Plaintiffprays that this Court grant him the

\ ‘ '_~

relief so\ ght including but not limited to, act ial damages in excess of Seventy~Fi\/e
Thousand Dollars ($75,000), with interest accruing from date of filing of suit, punitive
damages in excess of Seventy-Five 'fhousand Dollars ($75,00()), back pay and lost benefits,
compensatory damages for mental anguish, pain and suffering and other non~peeuniary
loss, reasonable attorneys fees, injunctive relief, equitable relief, reinstatement, and all

other relief deemed appropriate by this Court.

Respectfull-y"submittedq`

 

__K`_____~_N.` " \..\m_\ )
l “\ W,a>g\ _______
~<~' 't' \
namer isrsm@_i§n,._oea##t 9943 \

Smolen, Smolen, & Roytrnan, P.L.L.C,
701 S. Cincinnati Ave.,

Tulsa, OK 74119

P: (918) 585-2667

F: (918) 585~2669

Atto)'neyfor Plaintr'f/`

